          Case 1:19-cr-00091-JCH Document 19 Filed 07/12/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO
 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )     CRIMINAL NO. 19-00091 JCH
                                              )
        vs.                                   )
                                              )
 JUSTIN JOHN PACHECO, Jr.,                    )
                                              )
                Defendant.                    )

          MOTION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
      FOR CUSTODY OF DEFENDANT UNTIL COMPLETION OF FEDERAL CASE

       The United States of America respectfully moves that the Court order the Clerk of this

Court to issue a Writ of Habeas Corpus ad Prosequendum directing the Sheriff or Warden of the

Metropolitan Detention Center, Albuquerque, New Mexico, to surrender JUSTIN JOHN

PACHECO, Jr. to the United States Marshals Service for the District of New Mexico or his

authorized representative and that the United States Marshal or his authorized representative be

directed to bring JUSTIN JOHN PACHECO, Jr. to the United States Courthouse for the District

of New Mexico for the purpose of prosecution in the above-captioned case.

       JUSTIN JOHN PACHECO, Jr. will remain in the custody of the United States Marshal or

his authorized representative until the federal prosecution is complete.

                                                     Respectfully submitted,
                                                     JOHN C. ANDERSON
                                                     United States Attorney

                                                     Electronically filed on 7/12/19

                                                     NIKI TAPIA-BRITO
                                                     Assistant United States Attorney
                                                     P.O. Box 607
                                                     Albuquerque, New Mexico 87103
                                                     (505) 346-7274
